Third District Court of Appeal
                               State of Florida

                        Opinion filed August 11, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1372
                      Lower Tribunal No. F09-25236
                          ________________


                               Barton Hill,
                                  Appellant,

                                      vs.

                         The State of Florida,
                                  Appellee.



      An appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Marisa Tinkler Mendez, Judge.

     Barton Hill, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before HENDON, MILLER, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.